Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered August 8,1978, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. No issue has been presented with respect to the facts. As the People concede, the trial court committed reversible error when it failed to charge, as requested, that no inference unfavorable to defendant could be drawn from his decision not to take the stand. (See CPL 300.10, subd 2; People v Britt, 43 NY2d 111.) Lazer, J. P., Cohalan, Martuscello and Weinstein, JJ., concur.